Citation Nr: 1124718	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  06-25 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent disabling for intervertebral disc syndrome of lumbar spine L3-5 with degenerative changes.

2.  Entitlement to an evaluation in excess of 10 percent disabling for right peroneal nerve neuritis.

3.  Whether the reduction of the disability evaluation from 100 percent to 60 percent, effective August 1, 2008, for service-connected prostate cancer, was proper.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to July 1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In October 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in regard to the issues of entitlement to an evaluation in excess of 40 percent disabling for intervertebral disc syndrome of lumbar spine L3-5 with degenerative changes and entitlement to an evaluation in excess of 10 percent disabling for right peroneal nerve neuritis.

This case was previously before the Board in January 2010 when it was remanded for further development.  

The issue of whether the reduction of the disability evaluation from 100 percent to 60 percent, effective August 1, 2008, for prostate cancer was proper is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's intervertebral disc syndrome of lumbar spine L3-5 with degenerative changes is productive of limitation of motion due to pain but does not manifest any ankylosis or incapacitating episodes.

2.  The Veteran's intervertebral disc syndrome of lumbar spine L3-5 with degenerative changes has been productive of neurologic impairment of the left lower extremity that results in disability analogous to mild incomplete paralysis of the sciatic nerve.

3.  The Veteran's right peroneal nerve neuritis has been productive of no more than mild neurological symptoms.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent disabling for orthopedic manifestations of intervertebral disc syndrome of lumbar spine L3-5 with degenerative changes have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2010).

2.  The criteria for a separate 10 percent evaluation for left-sided mild incomplete paralysis of the sciatic nerve have been met.  §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520-24(2010).

3.  The criteria for entitlement to an evaluation in excess of 10 percent disabling for right peroneal nerve neuritis have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8520-24 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a claim for an increased evaluation, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the VCAA duty to notify was satisfied by way of letters sent to the appellant in December 2003 and November 2004 that fully addressed all notice elements and were sent prior to the initial AOJ decision in this matter.  The letters informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment notes.  The Veteran submitted private treatment records from Dunwoody Medical Center, and was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  The appellant was afforded VA medical examinations in January 2004, January 2005, October 2008, and September 2010.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, at the hearing the undersigned addressed the criteria for a higher rating.  In this regard, the undersigned inquired in detail about his symptoms and the impact of his disability on his social and occupational functioning.  Further, the undersigned sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.

Neither the Veteran nor his representative asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the hearing.  By contrast, as noted above, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

As noted above, the case was previously before the Board in January 2010 when it was remanded for further development.  The Board ordered that additional VA treatment records be associated with the claims file and that the Veteran be afforded appropriate examinations regarding his claims for increased evaluations.  The Board notes that subsequent to the remand additional VA treatment records were obtained and associated with the claims file and that the Veteran was afforded examinations regarding the current severity of his intervertebral disc syndrome of lumbar spine L3-5 with degenerative changes and right peroneal nerve neuritis in September 2010.  As such, the Board finds that there has been substantial compliance with the January 2010 remand.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

II.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Intervertebral Disc Syndrome of Lumbar Spine L3-5 with Degenerative Changes

The Veteran contends that his current intervertebral disc syndrome of lumbar spine L3-5 with degenerative changes disability is more severe than currently evaluated.  The Veteran is currently evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243.

A lumbar spine disability may be rated pursuant to the general rating formula for diseases and injuries of the spine set forth in Diagnostic Codes 5235-5242.  Under the general rating formula, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating requires that the condition be manifested by forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating requires unfavorable ankylosis of the entire spine.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Note 2.

Under Diagnostic Code 5243, intervertebral disc syndrome is evaluated either on the total duration of incapacitating episodes over the past twelve months, or by combining under 38 C.F.R. § 4.25 separate ratings of its chronic orthopedic and neurologic manifestations along with rating of all other disabilities, whichever method results in the higher rating.  This code provides that a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks per year.  A 40 percent rating requires that the disability be productive of incapacitating episodes having a total duration of at least four but less than six weeks per year.  Finally, a maximum 60 percent rating is available when the condition is manifested by incapacitating episodes having a total duration of at least six weeks but less than twelve weeks per year.  

Under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

As indicated, where, as here, a Veteran has intervertebral disc syndrome, the condition may be evaluated either based on the total duration of incapacitating episodes over the past twelve months under Diagnostic Code 5243, or by combining, under 38 C.F.R. § 4.25, separate ratings of chronic orthopedic and neurologic impairment, whichever method results in the higher rating.

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  

Diagnostic Code 8520 provides ratings for paralysis of the sciatic nerve.  Diagnostic Code 8520 provides that mild incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  38 C.F.R. § 4.124a.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Pursuant to 38 C.F.R. § 4.123, the maximum rating for sciatic nerve involvement is for moderately severe incomplete paralysis.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  

In January 2004 the Veteran was afforded a medical examination.  He was noted to have had intervertebral disc syndrome since 1987 and that he has had constant pain in the low back that traveled from the spine down the left leg to toes.  He reported the pain as oppressing in nature at a level 9 out of 10.  The pain would be elicited by physical activity, stress, and sitting, and could come on by itself.  The Veteran's pain was relieved by medication.  The low back pain caused left leg, foot and toe numbness.  He denied that the condition caused incapacitation.  He has functional impairment in the inability to perform daily functions due to numbness and cramping.  He reported difficulty walking, sitting, and lying due to pain and cramping.  The condition resulted in three days lost time from work.  

The examination revealed that the Veteran's posture was abnormal and guarded.  His gait was limping.  The thoracolumbar spine revealed no complaints of radiating pain on movement.  Muscle spasm was absent.  There was no tenderness.  The straight leg raising test was negative on the right and left.  The range of motion of the thoracolumbar spine was 60 degrees of flexion with pain beginning at 50 degrees, 20 degrees of extension with pain beginning at 20 degrees, 30 degrees of right lateral flexion with pain beginning at 30 degrees, 30 degrees of left lateral flexion with pain beginning at 30 degrees, 45 degrees of right rotation, and 45 degrees of left rotation.  Range of motion of the spine was additionally limited by pain and the pain had a major functional impact but there was no additional limitation due to fatigue, weakness, lack of endurance, and incoordination or ankylosis of the spine.  There were signs of intervertebral disc syndrome at the lumbar spine.  The intervertebral disc syndrome caused erectile dysfunction but did not cause any bowel or bladder dysfunction.  There was L3-L5 spinal nerve involvement revealing findings of neuralgia.  There was sensory dysfunction with findings of pain of the left leg, numbness of the left foot, and pain in the right leg.  Neurological examination of the lower extremities revealed motor function within the normal limits.  Sensory function was abnormal with decreased reflexes in the right foot.  Right lower extremity reflexes revealed knee jerk 2+ and ankle jerk of 2+.  The left lower extremity reflexes revealed knee jerk of 2+ and ankle jerk of 2+.  X-rays of the lumbar spine showed degenerative arthritis with anterior osteophytosis throughout the lumbar spine and most prevalent at L4 and L5.  The Veteran was diagnosed with intervertebral disc syndrome with L3-L5 spinal nerve involvement revealing findings of neuralgia and degenerative changes.  

In June 2004 the Veteran complained of pain in the low back and reported that he has numbness in the left toes.

In January 2005 the Veteran was afforded a VA medical examination.  The Veteran reported that the pain in his lower back occurs constantly and travels down his left leg to his toes.  The pain is squeezing, aching, and sharp in nature at a level 9 out of 10.  The pain would be elicited by physical activity, walking, and standing, and could come on by itself.  The Veteran's pain was relieved by rest and medication.  When lying down his lower back and left leg and toes get cramps.  He denied that his condition caused incapacitation.  The Veteran was unable to walk more than a few hundred yards before experiencing cramping in the legs.  

Physical examination revealed the Veteran's posture to be normal and gait to be normal.  There was no complaint of radiating pain on movement in the thoracolumbar spine.  Muscle spasm was absent and there was no tenderness.  The straight leg raising test was negative bilaterally.  Range of motion was 60 degrees of flexion with pain beginning at 60 degrees, 10 degrees of extension with pain beginning at 10 degrees, 30 degrees of right lateral flexion with pain beginning at 30 degrees, 30 degrees of left lateral flexion with pain beginning at 30 degrees, 30 degrees of right rotation with pain beginning at 30 degrees, and 30 degrees of left rotation with pain beginning at 30 degrees.  Range of motion of the spine was additionally limited by repetitive use pain and lack of endurance.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  Neurological examination revealed motor function within normal limits, sensory function within normal limits, and reflexes of 2+ knee jerk and 2+ ankle jerk bilaterally.  The Veteran diagnosed with intervertebral disc syndrome L3-L5 and degenerative changes with neuralgia lower extremities.

The Veteran's treatment notes during the period on appeal reveal that the Veteran consistently complained of low back pain.

In March 2005 the Veteran was diagnosed with lumbar degenerative disc disease with left foot neuroma.  The Veteran complained of low back pain described as left lateral pain and numbness in the toes. 

In April 2005 the Veteran was noted to have bilateral S1 radicular pain predominantly on the left side with paresthesias on the left S1 foot.  The Veteran was noted to have degenerative joint disease and spondylolisthesis on prior X-ray.  Neurological examination revealed decreased motor and sensory function in the left lateral foot.  Deep tendon reflexes were 2+.  The Veteran was noted to have degeneration of the intervertebral disc.

An April 2005 X-ray of the spine revealed mild lumbar spine degenerative changes including mild spondylosis and minimal facet arthropathy.

In May 2005 the Veteran continued to complain of low back pain with shooting pain radiating in the left posterior thigh and left lateral calf to the left big toe with some numbness. 

In August 2005 the Veteran underwent a Magnetic Resonance Imaging (MRI) scan of the spine that revealed left paracentral disc protrusion and moderate bilateral facet hypertrophy at the lumbosacral junction with associated impingement of the descending left S1 and exiting left L5 nerve roots.

In October 2007 the Veteran was reported to have had minimal relief with an epidural injection.  The Veteran was administered a trial of a TENS unit.

In October 2008 the Veteran was afforded a VA spine examination.  The Veteran reported numbness in the left toes.  The Veteran denied stiffness, loss of bladder control, and loss of bowel control.  The Veteran reported spontaneous aching pain of 9 out of 10 in his lower back and left leg and toes.  He stated that the pain radiated down from his back to his left leg and toes.  The Veteran also reported sharp pain in the lower back that radiated down the left leg to the toes and that his left foot stayed numb.  The Veteran indicated that his condition has never resulted in incapacitation.  He reported that he has difficulty climbing stairs and when driving, especially long distances, his left leg stays numb.

Physical examination of the thoracolumbar spine revealed evidence of radiating pain on movement into the left leg.  Muscle spasm was present and described as diffuse lumbar paraspinous.  There was tenderness described as diffuse lumbar paraspinous and spinous process.  The straight leg raising test was negative bilaterally.  There was no ankylosis of the lumbar spine.  Range of pain free motion was noted to be 65 degrees of flexion, 5 degrees of extension, 15 degrees of right lateral flexion, 10 degrees of left lateral flexion, 10 degrees of right lateral rotation, and 10 degrees of left lateral rotation.  Joint function was noted to be additionally limited following repetitive use by pain, fatigue, weakness, lack of endurance, and incoordination.  There was no additional limitation in degree of motion.  Inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curves of the spine.  There were signs of intervertebral disc syndrome including L4 sensory deficit of the left front leg and left medial leg; L5 sensory deficit of the left leg, left dorsal foot and left lateral foot; and S1 sensory deficit of the left lateral leg and left lateral foot.  The bilateral extremity reflexes revealed a knee and ankle jerk of 2+.  The Veteran's intervertebral disc syndrome did not cause any bowel, bladder, or erectile dysfunction.

The Veteran was diagnosed with intervertebral disc syndrome with degenerative changes, neuralgia of the lower extremities.

In an April 2008 follow up treatment note for degenerative disc disease of the lower back with radiculopathy the Veteran was noted to have muscle strength of 5/5 in the upper and lower extremities and reflexes of 2+ in the lower extremities.

In a November 2008 primary care treatment note, the Veteran was reported to complain of back pain of 8 to 10 in severity every day and not getting better.  He stated that sometimes he could not move because the pain was so severe.  The Veteran reported that his left leg went out and he fell and that his toes were numb.  Physical examination revealed moderate left paralumbar spasm without spinal tenderness.  Positive single leg raise test on the left at 60 degrees.  Neurological and gait tests were normal.  Reflexes were reported as 2+ and symmetric bilaterally in the knees, ankles, BC, TC, BR with bilateral downgoing toes.  Motor functioning was reported as 5/5 symmetric and bilateral in the quadriceps/leg abductors and adductors/foot flexion and extension 4/5 in the left hamstring.  Sensation was intact to light touch and pinprick C2 to T1 and L2 to S1 bilaterally.  The Veteran was noted to have lumbago likely due to S1 radiculopathy and/or lumbar stenosis.  

In December 2008 the Veteran underwent X-ray examination of the lumbar spine.  The X-ray revealed mild degenerative disc disease, mild generalized bony demineralization, and slight levoscoliosis.

In January 2009 the Veteran underwent an MRI scan of the back.  The MRI revealed mild levoconvex scoliotic curvature of the lumbar spine, minimal retrolisthesis present at L5/S1, vertebral body heights preserved, no aggressive osseous lesions, disc desiccation at every level, mild disc space narrowing at L5/S1, no retroperitoneal adenopathy or paraspinous masses, symmetric paraspinous musculature, normal distribution of the nerve roots of the cauda equine, and the conus terminated approximately L1 and was normal in signal.  The MRI further revealed degenerative changes of L5/S1 focal left paracentral disc protrusion causing moderate left lateral recess stenosis and probable impingement of the descending left S1 nerve root, moderate to severe left foraminal stenosis due to a combination of disc, endplate spurring, and facet arthrosis that was stable and may cause impingement of exiting left L5 nerve root.  L4/5 mild circumferential disc bulge without significant spinal stenosis.  L3/4 mild circumferential disc bulge and facet arthrosis with no significant spinal stenosis.  The impression was slight interval progression of left paracentral disc protrusion at lumbosacral junction that appeared to cause impingement of the descending left S1 and exiting left L5 nerve roots.

In February 2009 the Veteran underwent a bone density examination that revealed reduced bone density in the lumbar spine.

In a statement received in February 2009, the Veteran reported that he was told when he first experienced the pain that it was the result of his back injury.  The Veteran indicated in a statement received in February 2009 that he was told by a doctor that his left leg and toes were numb because of his back injury.  In a statement dated in March 2009 the Veteran reported that he had bone deterioration, balance problems, problems with sitting, lying down, and standing.  The Veteran indicated in multiple statements that the examiner who performed his examination in 2007 and 2008 did not perform an adequate examination and that the examiner sat in front of a computer for the entire exam.

The Veteran underwent an outpatient examination of the spine in March 2009 that revealed no gross atrophy, surgical scars, or asymmetry.  Palpation revealed the back to be acutely tender at midline L5/S1 with some left paraspinal tenderness.  Range of motion was to approximately 18 inches from the floor with some left lower lumbar pain.  Extension and left lateral bending with left lower lumbar pain.  Right lateral bending was normal.  Neurological examination was difficulty to test due to pain.  Motor function was 5 with right hip flexion, knee flexion, knee extension, dorsiflexion, plantar flexion, and toe dorsiflexion.  The left side was 4 for hip flexion, knee extension, and plantar flexion and 5 for knee flexion, dorsiflexion, and toe dorsiflexion.  Sensation was diminished at left L5 and S1 dermatomes.  Deep tendon reflexes were intact and symmetric at 2/4 in bilateral knee jerks and right ankle.  Left ankle jerk was unobtainable.  Single leg raise was positive on the right and left and Faber's was positive on the left.  The Veteran was noted to have L5/S1 lumbar radiculopathy and an EMG done in July 2006 was noted to be consistent with left S1 lumbar radiculopathy.  He was noted to have had S1 TFESI in September 2006 followed by caudal ESI in January 2007 with neither procedure providing significant relief and was referred for additional treatment.

In May 2009 the Veteran was treated with an epidural steroid injection.  In September 2009 the Veteran complained of severe low back pain.

At a hearing before the undersigned Veterans Law Judge in October 2009 the Veteran indicated that his back condition caused pain with walking, sitting, and sleeping.  The Veteran stated that the pills that he has been prescribed and the machine that he had been given provided some relief.  He indicated that he could bend over approximately 30 degrees, that he could not touch his toes, and that if he had to pick up a piece of paper he would have to bend his knees.  The Veteran stated that his left leg is numb down to the toes and that he can only flex the toes a little.  He reported that he has tripped and fallen due to his foot dropping.

In October 2009 the Veteran underwent an X-ray of the lumbar spine.  The X-ray revealed five lumbar type vertebrae, mild levoconvex curvature, pedicles and visualized ribs were intact, moderate left facet arthrosis present at L5/S1, surgical clips noted in the pelvis, sacroiliac joints well approximated, no obvious paraspinous masses, grade I retrolisthesis present at the lumbosacral junction, vertebral body heights preserved and alignment normal, and mild degenerative disc space narrowing at all levels.  The impression was moderate left facet arthrosis at L5/S1 and grade I retrolisthesis at L5/S1.

In November 2009 the Veteran was treated for degenerative disc disease with radiculopathy.  In March 2010 the Veteran underwent a bone density scan.  The scan did not reveal significant decrease in density of the lumbar spine.

In April 2010 the Veteran complained of back and bilateral leg pain.

In September 2010 the Veteran was afforded a VA spine examination.  The Veteran reported that he could walk 50 feet and lift 10 pounds.  The Veteran was able to dress and undress and was able to take off his shoes and socks at the examination.  The Veteran was noted to have had 8 injections into the back for pain and to have had three injections in the lateral aspect of the right knee for pain.  He was noted to use a cane for support.  There was no evidence of flare ups or incapacitating episodes in the past 12 months.  The Veteran indicated that he had pain in the middle of the back and that the pain travels to the left buttock and radiates down the lateral aspect of the left thigh and the lateral aspect of the left leg to the lateral three toes.  The Veteran reported stiffness when he sits or lies down for any length of time.  As such, he is stiff in the morning and cannot turn over without the help of his wife in the middle of the night.  His back pain is aggravated by walking and is relieved by sitting, rest and medications.

Physical examination revealed that the Veteran did not walk with a limp; however, he walked slowly.  Inspection of the back revealed no loss of lumbar lordosis.  There was no paravertebral spasm.  There was vague tenderness over the entire back, including the midline and both buttocks.  Range of motion was 60 degrees of flexion with pain at 60 degrees, extension of 0 to 15 degrees with pain at 15 degrees, right and left lateral flexion of 0 to 20 degrees with pain at 20 degrees, and right and left lateral rotation of 0 to 30 degrees with pain at 30 degrees.  There was no evidence of fatigue, weakness, lack of endurance, instability, or incoordination with repetitive motion.  There was no additional loss of joint function or motion with use due to pain with repeated testing.  Straight leg raising was to 90 degrees on the right and 60 degrees on the left.  Knee and ankle reflexes were 2+ and equal.  He had diminution of sensation on the lateral aspect of the leg and the lateral aspect of the foot.  He had 5/5 power in both lower extremities to include ankle dorsiflexion and plantar flexion.  X-rays of the back revealed some loss of disc space at L5-S1 with small osteophytes anteriorly.  The Veteran was diagnosed with lumbosacral spine degenerative disc disease with associated sciatic nerve irritation.

The Board finds that entitlement to an evaluation in excess of 40 percent disabling for the orthopedic manifestations of for intervertebral disc syndrome of lumbar spine L3-5 with degenerative changes is not warranted.  The evidence does not reveal that at any point during the period on appeal, the Veteran's intervertebral disc syndrome of lumbar spine L3-5 with degenerative changes manifested any ankylosis of any portion of the spine or any periods of incapacitation.  As such, entitlement to an evaluation in excess of 40 percent disabling for the orthopedic manifestations of intervertebral disc syndrome of lumbar spine L3-5 with degenerative changes is denied.

However, in light of the evidence, the Board finds that separate 10 percent disabling, and no higher, evaluation for mild left-sided incomplete paralysis of the sciatic nerve have been met.  The Veteran complains and has been diagnosed as having left radiculopathy.  With the exception of a single note that left ankle jerk was unobtainable in March 2009, the objective left lower extremity symptoms are wholly sensory.  The Board notes that in January 2004, January 2005, April 2005, April 2008, October 2008, November 2008, and September 2010 the Veteran was found to have a left ankle jerk of 2+.  As such, the preponderance of the evidence reveals that the Veteran's left lower extremity symptoms are wholly sensory and have not manifested objective evidence of atrophy, foot dangles and drops, absence of active movement possible of muscles below the knee, or weakening or loss of flexion of knee.  As such, the Board finds that a separate evaluation for left-sided mild incomplete paralysis of the sciatic nerve is appropriate.

B.  Right Peroneal Nerve Neuritis

The Veteran seeks entitlement to an evaluation in excess of 10 percent disabling for right peroneal nerve neuritis.  The Veteran's service-connected right peroneal nerve neuritis is currently evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8524.

The criteria for evaluating the severity or impairment of the internal popliteal nerve (tibial) is set forth under Diagnostic Codes 8524, 8624, and 8724.  Disability ratings of 10 percent, 20 percent and 30 percent are assignable for incomplete paralysis which is mild, moderate or severe in degree, respectively.  A maximum 40 percent rating is warranted for complete paralysis of the internal popliteal (tibial) nerve, with plantar flexion lost, frank adduction of the foot impossible, flexion and separation of toes abolished; no muscle in sole can move; in lesions of the nerve high in popliteal fossa, plantar flexion of foot is lost.  

In January 2004 the Veteran was afforded a medical examination.  The Veteran was noted to have been suffering from right knee tendonitis with antalgic gait since 1994.  The nerve disease affected the right knee and leg and created tingling, numbness, and pain constantly and weakness of the affected parts.  The nerve pain travels from the knee to the feet and toes.  His walking, sitting, standing, lying, and driving are affected.  The symptoms were constant and he had been treated with physical therapy and medication.  Neurological examination revealed motor function within normal limits, abnormal sensory function with decreased reflexes in the right foot, and reflexes of 2+ in the right foot and knee.  The Veteran was diagnosed with peroneal nerve neuritis that was more likely than not related to the Veteran's lumbar spine condition.

In February 2004 the Veteran complained of knee pain was noted to have a growth behind the kneecap.

In June 2004 the Veteran underwent an MRI scan of the knee.  The scan revealed small right knee joint effusion, cartilage heterogeneity identified in both the femorotibial compartment as well as the patellofemoral joint, cartilage irregularity and heterogeneity seen in the apex and medial facet of the patella, the lateral facet of the trochlea with subchondral edema, subchondral irregularity, and cyst formation in the later aspect of the trochlea, medial meniscal flounce, small ganglion cyst, tibial plateau, and tiny baker cyst.

The Veteran reported pain in the right knee in June 2004.  In September 2004 the Veteran complained of right popliteal pain.  The Veteran's treatment records reveal consistent complaints of right knee pain.

In January 2005 the Veteran was afforded a medical examination.  The Veteran reported that he experiences tingling and numbness and pain constantly.  The pain traveled from the right hip and knee to the lower foot.  The symptoms affected his ability to walk and were described as constant.  The treatment received was a shot behind the knee and he was impaired regarding driving for long distances.  The results of neurological testing are indicated above.  The Veteran was diagnosed with right peroneal nerve neuritis.

In March 2005 the Veteran was noted to have reflexes of 2+ in the knees and ankles, with downgoing toes.  The Veteran was sensory intact to light touch and pinprick with L3-S1.  The Veteran had decreased pinprick on the left lateral toes.  The Veteran's motor function and sensation was 5/5 and symmetrical in the quadriceps, hamstrings, gastrocnemius, foot flexion, and extension.

At a hearing before the undersigned Veterans Law Judge in October 2009 the Veteran indicated that he had numbness in his right leg but that the numbness in his left leg was worse.

In September 2010, at a VA spine examination, the Veteran was reported to have aching pain on the outside of the leg near the fibula and that the pain does not radiate.  The pain was described as achy but to become more acute with over activity.  Examination of the right lower extremity revealed the knee had no effusion and no signs of inflammation.  There was no swelling, redness, heat, or tenderness.  There was vague tenderness over the head of the fibula.  On palpation of the peroneal nerve, the nerve could be felt and there was no evidence of tenderness over the nerve.  Range of motion of the right knee was extension of 0 degrees and flexion of 0 to 135 degrees.  Repetition of the range of motion did not reveal any pain, fatigue, weakness, lack of endurance, instability or incoordination.  There was no additional loss of joint function or motion with use due to repeated testing.  He had diminution of sensation on the lateral aspect of the leg and the lateral aspect of the foot.  He had 5/5 power, to plantar flexion and dorsiflexion of the right ankle and the long toe flexors and extensors.

In September 2010 the Veteran was afforded a VA nerve examination.  The Veteran reported persistent and daily symptoms of numbness and tingling in the right lower leg including numbness in the right knee, right lateral lower leg and top of the right foot.  The Veteran reported constant pain in the right lower leg which is sharp to dull and 9 out of 10.  He reported episodes of cramping and muscle spasm involving his right lower leg.  He reported intermittent episodes of fatigue and weakness of the right lower leg that occasionally caused him to lose balance with history of falls.  He stated that the symptoms are triggered by walking and standing.  He stated that he was able to walk a third of a mile before noting weakness and fatigue in the right lower extremity.  He reported difficulty with driving for prolonged periods of time due to the numbness in the right lower extremity.  He was generally able to dress and bath independently but occasionally required his wife's help when he had severe back pain.

Physical examination revealed the Veteran to ambulate with a cane.  There was no synovitis noted involving the right foot or the right ankle.  There was no edema, dorsalis pedis and posterior tibial pulses were intact, and there was decreased pin prick sensation noted involving the dorsum of the right foot, lateral right lower leg and surrounding the right knee.  Motor examination was normal.  No muscle wasting or atrophy noted involving the right lower extremity.  Range of motion in the toes was estimated to be normal.  Right ankle dorsiflexion was 0 to 20 degrees with pain throughout range of motion on three attempts with pain throughout the range of motion.  Right ankle plantar flexion was 0 to 35 degrees on three attempts with pain throughout the range of motion.  There was no weakness, fatigue, or incoordination on repeated testing of the ankle.  X-ray examination revealed no acute fractures or dislocations, the right ankle joint space was well-preserved and there was no significant soft tissue edema of the right ankle.  There was evidence of hallux valgus deformity with dorsomedial bunion formation at the first metatarsal head.  There was no significant soft tissue edema of the right foot.  In the assessment the examiner stated that the Veteran did not have a foot drop or weakness involving the right foot.  He had sensory deficits and that these deficits may be related to the Veteran's lumbar spine pathology.

In November 2010 the Veteran underwent nerve conduction studies of the right lower extremity.  After examination the Veteran was noted to have a diagnosis of chronic sensory motor symmetric peripheral neuropathy that did not indicate any evidence of isolated nerve trauma to the right peroneal nerve.

The Board finds that entitlement to an evaluation in excess of 10 percent disabling for right peroneal nerve neuritis is not warranted.  Although the Veteran competently reports occasional weakness and giving way of the right leg, the objective evidence does not reveal any symptoms of right peroneal nerve neuritis other than sensory.  The Veteran's right lower extremity has consistently been found to have 5/5 power and normal motor examination.  There was no objective evidence of any foot drop.  As the symptoms of the Veteran's right peroneal nerve neuritis are no more than sensory, entitlement to an evaluation in excess of 10 percent disabling for right peroneal nerve neuritis is denied.

In reaching the decisions above the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claims the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Extraschedular

Finally, the Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  Here, the Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's low back disability is productive of pain and functional impairment, with mild impairment radiating to his lower extremities.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.


ORDER

Entitlement to an evaluation in excess of 40 percent for intervertebral disc syndrome of lumbar spine L3-5 with degenerative changes is denied.

Subject to the law and regulations governing payment of monetary benefits, a 10 percent rating for left-sided mild incomplete paralysis of the sciatic nerve is granted.

Entitlement to an evaluation in excess of 10 percent for right peroneal nerve neuritis is denied.

REMAND

On an April 2009 VA Form 9, the Veteran perfected his appeal challenging the reduction of the evaluation of his prostate cancer from 100 percent to 60 percent effective August 1, 2008.  On that form, he requested the opportunity to testify at a hearing held before a Veterans Law Judge at his local VA office.  To date, he has not been afforded a hearing regarding this issue.  Accordingly, the Veteran must be scheduled for the requested hearing.

Accordingly, the case is REMANDED for the following action:

The RO must schedule the Veteran for the requested Travel Board hearing before the Board at the RO in the order that this original request for a hearing was received.  The Veteran and his representative must be provided proper notice of the date and time of the scheduled hearing and the notification must be documented in the claims file.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


